DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/22, 8/31/22, 1/3/22, and 5/11/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8, and 16 are objected to because of the following informalities:  the claim recites :SIMT or SIMD type”, the acronym need to have the actual full name at least the first time is mentioned on the claim and the abbreviation in parenthesis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Claim 1, the feature “which orders vertices ascendingly by distance…” is not clear as it is not clear which distance is meant, distance to what/where.

In claims 1, 4, 8, 11, and 16, recite the limitation “its distance” render the claims indefinite because pronouns are not allowed.  Only what is being referred by “its” should be set forth in the action. 

In claim 1, it seems that the feature “extracting from the priority queue a vertex…”. It is unclear from which priority queue is the extraction, from the first or second. A vertex is the same default starting vertex from the limitation prior to this limitation?

In claims 1, 8, and 16, recites the limitation “the extracted vertex’s distance”.  There is insufficient antecedent basis for this limitation in the claim.

In claim 1, it seems that the feature “responsive to the extracted...being worse that…” or “not being worse…”. It is unclear what means worse, worse compare to what, what makes it worse than?

In claim 1, it seems that the feature “responsive...being worse than vertex candidates…”. The vertex candidate is coming from where, what makes it a candidate and under what rules. 

In claim 1, the feature “subject to one or more optimization processes”, is indefinite/unclear, what are these optimization process comprising.

In claim 7, the expression “a bounded memory process, selected insertion process and a visited deletion process” have no established meaning and are not clear on their own, these are just process in a broad reasonable interpretation. 

Claims 2-7 and 9-15, and 17-20 are rejected as been dependent claims of claims 1, 8, and 16.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bilegsaikhan Naidan et al, “Permutation Search Methods are Efficient, yet Faster Search is Possible”, Proceedings of the VLDB Endowment, Vol. 8, No. 12, 13 pages, 31 Oct 2016, 
Ville Hyvonen et al, “Fast Nearest Neighbor Search through Sparse Random Projections and Voting”, 2016 IEEE International Conference on Big Data (Big Data), 8 pages.
AOYAMA et al (US 20210157851) teach a graph updating device includes: a K neighbor vertex search unit that searches for a K neighbor vertex set of an added vertex in a neighbor graph on the basis of the neighbor graph and an object added to the neighbor graph as an added vertex and outputs the K neighbor vertex set; a vertex selection unit that selects a vertex candidate set on the basis of the neighbor graph, the added vertex, and the K neighbor vertex set of the added vertex and outputs the vertex candidate set, the vertex candidate set being a set of vertices that is present in the neighbor graph and possibly contains the added vertex in a K neighbor vertex set thereof; and a neighbor graph updating unit that reconstructs a K neighbor vertex set related to all vertices of the neighbor graph using K neighbor vertex sets of respective vertices of the vertex candidate set and adds the K neighbor vertex set of the added vertex to the reconstructed K neighbor vertex set to generate an updated neighbor graph.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164